Citation Nr: 1130230	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

The claim was remanded by the Board in December 2009 for additional development and to address due process concerns.  Although the actions directed by the Board were not substantially complied with, the decision below grants the Veteran's claim for service connection such that another remand is not necessary.  

The Veteran submitted additional evidence directly to the Board following the issuance of the January 2011 supplemental statement of the case, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Board resolves reasonable doubt by finding that the Veteran has PTSD as a result of his active duty service in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for PTSD based on his service in Vietnam.  He reports witnessing the following incidents during service: 1) while under sniper fire in November 1971, the Veteran accidentally ran over and killed a seven year old girl while traveling through Saigon in route to Tay-ninh while part of the 538th Transportation Company, and 2) the Veteran's convoy came under fire and was hit in March of 1972 while traveling out of Long Binh on Highway One, possibly on the way to An-Loc, where he was pinned down under fire for five to six hours and witnessed the deaths of Vietnamese soldiers while part of the 47th Transportation Company. T he Veteran asserts that both events were reported to his Captain, whose name is included in the evidence of record, and, regarding the first incident, that both a military and Vietnamese police investigation took place.  The Veteran's DD 214 corroborates that he served in Vietnam between October 1971 and May 1972 and his personnel records indicate that he served with the 538th Transportation Company from October 1971 to November 1971 and the 47th Transportation Company from November 1971 to May 1972.  

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  Effective July 13, 2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim.

The evidence in this case includes a May 2005 PTSD consult note, which reveals that the Veteran reported serving in Vietnam for eight months beginning in October 1971 and experiencing several distressing events while there.  The most upsetting was when he ran over a little girl who was approximately seven years old.  The Veteran also reported receiving mortar fire at least two times per months, witnessing U.S. and enemy soldiers die, and being involved in firefights.  An Axis I diagnosis of chronic, mild PTSD was made at that time by the VA psychologist.  

In light of the amendments made to 38 C.F.R. § 3.304 (f)(3), and given the findings as reported at the time of the May 2005 VA PTSD consult note and the diagnosis of PTSD made in conjunction with the Veteran's assertions, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been granted, the duty to notify and assist has been met to the extent necessary.


ORDER

Service connection for PTSD is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


